Mathews, J.
delivered the opinion of the court. In this case the judgment of the district court being against the estate of L. H. Gardner only, it must be reversed for the reasons assigned, in the opinion of this court, in the case of Landerdale vs. Gardner, ante 716.
It is therefore, ordered, adjudged and decreed that it be annulled, avoided and reversed, and proceeding to give such a judgment, as in our opinion, ought to have been given in the district, we order, adjudge and decree that the plaintiff and defendant do recover from the defendant and appellee the sum of three thousand dollars, with legal interest from the judicial demand, until paid, and that the amount of said judgment be levied one half out of the goods and chattels, &c. of the said defendant and appellee and the other out of the estate of L. H. Gardner, deceased, and that the defendant, and appellee pay the costs of this appeal.